470 F.2d 743
Paul Roy SLAUGHTER, Petitioner-Appellant,v.J. D. HENDERSON, Warden, U. S. Penitentiary, Atlanta,Georgia, Respondent-Appellee.
No. 72-2961.
United States Court of Appeals,Fifth Circuit.
Dec. 13, 1972.

Paul Roy Slaughter, pro se.
John W. Stokes, U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Slaughter, an inmate of a federal penitentiary, sought below to have a detainer lodged by the State of Ohio removed from his record at the penitentiary, alleging full exhaustion of state remedies.


2
The district court correctly held that the petitioner has failed to exhaust an available administrative remedy and dismissed the petition for habeas corpus.  Both Ohio and the United States are parties to the Interstate Agreement on Detainers.  Slaughter can and is required to seek to have the detainer stricken through the administrative procedures provided by the Interstate Agreement.


3
Affirmed.